204 S.W.3d 327 (2006)
STATE of Missouri, Plaintiff/Respondent,
v.
Antonio R. HOWARD, Defendant/Appellant.
No. ED 86990.
Missouri Court of Appeals, Eastern District, Division One.
October 24, 2006.
*328 Scott Thompson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Victor J. Melenbrink, Assistant Attorney General, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., and MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Antonio R. Howard (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found him guilty of three counts of first-degree robbery, in violation of Section 569.020 RSMo 2000,[1] two counts of attempted first-degree robbery, in violation of Section 564.011, and five counts of armed criminal action, in violation of Section 571.015.[2] The trial court sentenced Defendant to a 240-year term of imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all subsequent statutory citations are to RSMo 2000.
[2]  With respect to the remaining nineteen counts against Defendant: prior to trial, the State dismissed two counts of endangering the welfare of a child in the first degree, in violation of Section 568.045 RSMo Cum. Supp.2005, the jury found Defendant not guilty of two counts of unlawful use of a weapon, in violation of Section 571.030, two counts of first-degree assault, in violation of Section 565.050, and two counts of armed criminal action, in violation of Section 571.015, and after trial Defendant pleaded guilty to three counts of first-degree robbery, in violation of Section 569.020, five counts of armed criminal action, in violation of Section 571.015, one count of murder, in the second-degree, in violation of Section 565.021, one count of first-degree assault, in violation of Section 565.050; and one count of unlawful use of a weapon, in violation of Section 571.030. These counts are not the subject of this appeal.